Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Species 1, figures 1-3, claims 1-5 without traverse in the response filed on 1/3/22 is acknowledged.  
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Cancel claims 6 and 7.
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the input device, comprising the rotating yoke being disposed between the fixed lower surface and the fixed upper surface, and gaps being formed between the first surface and the fixed lower surface and between the second surface and the fixed upper surface; the magnetic viscous fluid is present in at least a part of the gaps; the second part is configured to rotate relative to the first part; the magnetic-field generator is disposed in an annular cavity of the first fixed yoke, which is open toward the first surface, to face the first surface; and the magnetic-field generator generates the magnetic field in the gaps such that a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			

Patent Examiner - Art Unit 2837
January 9, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837